DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kiaei (US 2017/0105659) in view of Mitomo (US 2010/0073222), Nakamura (US 2004/0141546), and Gunzelmann (US 2004/0172438).

  	Regarding claim 1, Kiaei discloses an apparatus for detecting object features (see Abstract and paragraph 0029: method and system for detecting bodily motion signals, such as heartbeat and respiration), comprising:
c+s);
b)    an echo signal receiver configured to receive an echo signal, and to extract an object feature signal by performing respective down conversions on a quadrature signal of said carrier signal and a quadrature signal of said digital intermediate frequency signal (see Abstract, Figs. 1and 4, and paragraphs 0031-0032 and 0042-0044 and 0046: receiver for receiving a reflection, i.e. echo, signal, extracts heat beat and respiration rate after performing a down conversion on a quadrature of the carrier signal to remover the carrier signal and down conversion a quadrature of the digital intermediate frequency signal to generate a baseband signal with heat and respiratory rate bodily movement features, signal Q is a down converted quadrature of the intermediate frequency signal); and
c)    a signal processor configured to identify object features according to said object feature signal (see Fig. 1 and paragraphs 0031-0032 and 0043-0044: processor 22 for extracting heart rate and respiratory rate from the repetitive bodily movement features).
	



Mitomo discloses a radar apparatus wherein the signal to be modulated by a carrier signal, i.e. the previously discussed intermediate frequency signal is a digital intermediate frequency signal (see paragraphs 0006, 0043, and 0046: DDFS is used to generate the radar signal that is modulated by a carrier signal). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiaei with the teachings of Mitomo, i.e. using a DDFS component, for the advantageous benefit of using a conventional, proven, and efficient component for generating the previously discussed intermediate frequency signal. 

Kiaei and Mitomo do not expressly disclose wherein the analog intermediate frequency signal is loaded directly after low-pass filtering onto the carrier signal, and wherein the transmitter transmits the loaded signal outwards after high-pass filtering.  

Gunzelmann discloses wherein the analog intermediate frequency signal is loaded directly after low-pass filtering onto the carrier signal (see Fig. 1 and paragraph 0010 and 0035: transmission system discloses the placement of a LPF between a DAC 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiaei in view of Mitomo with the teachings of Gunzelmann, i.e. using a LPF between the DAC and carrier mixer, for the advantageous benefit of removing any unwanted high frequency signal before mixing the signal with the carrier. 	

Kiaei, Mitomo, and Gunzelmann do not expressly disclose wherein the transmitter transmits the loaded signal outwards after high-pass filtering.  

Nakamura discloses a transmitter apparatus for transmitting a signal wherein the transmitter transmits a loaded signal outwards after high-pass filtering (see paragraph 0049).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiaei in view of Mitomo and Gunzelmann with the teachings of Nakamura, i.e. high-pass filtering the signal before transmission, for the advantageous benefit of removing unwanted frequencies from the transmitted signal. 

Regarding claim 11, Kiaei discloses a method of detecting object features, the method (see Abstract and paragraph 0029: method and system for detecting bodily motion signals, such as heartbeat and respiration) comprising:
a)    performing an up conversion by loading a predetermined intermediate frequency signal onto a carrier signal with a predetermined frequency, and transmitting c+s);
a)    performing an up conversion by loading a predetermined intermediate frequency signal onto a carrier signal with a predetermined frequency, and transmitting a loaded signal having only one frequency component outwards (see Figs. 1 and 4, and paragraph 0029-0031: signal generator generates an intermediate frequency signal, that is sent to a transmitter that up converts the signal by loading the intermediate frequency signal with a carrier signal, loaded signal has one frequency component equal to fc+s);
b)    receiving an echo signal in a predetermined receiving frequency band, and extracting an object feature signal by performing respective down conversions on a quadrature signal of said carrier signal and a quadrature signal of said digital intermediate frequency signal (see Abstract, Figs. 1and 4, and paragraphs 0031-0032 and 0042-0044 and 0046: receiver for receiving a reflection, i.e. echo, signal, extracts heat beat and respiration rate after performing a down conversion on a quadrature of the carrier signal to remover the carrier signal and down conversion a quadrature of the digital intermediate frequency signal to generate a baseband signal with heat and respiratory rate bodily movement features, signal Q is a down converted quadrature of the intermediate frequency signal, generate a baseband signal with heat and respiratory rf, frf+res, and frf+hr); and
c)    identifying object features according to said object feature signal (see Fig. 1 and paragraphs 0031-0032 and 0043-0044: processor 22 for extracting heart rate and respiratory rate from the repetitive bodily movement features).

Kiaei does not expressly disclose wherein the analog intermediate frequency signal is converted from a predetermined digital intermediate frequency signal, wherein the analog intermediate frequency signal is loaded directly after low-pass filtering onto the carrier signal, and transmitting the loaded signal outwards after high-pass filtering.  

Mitomo discloses a radar apparatus wherein the signal to be modulated by a carrier signal, i.e. the previously discussed intermediate frequency signal is a predetermined digital intermediate frequency signal (see paragraphs 0006, 0043, and 0046: DDFS is used to generate the radar signal that is modulated by a carrier signal). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiaei with the teachings of Mitomo, i.e. using a DDFS component, for the advantageous benefit of using a conventional, proven, and efficient component for generating the previously discussed intermediate frequency signal. 

Kiaei and Mitomo do not expressly disclose wherein the analog intermediate frequency signal is loaded directly after low-pass filtering onto the carrier signal, and transmitting the loaded signal outwards after high-pass filtering.  

	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiaei in view of Mitomo with the teachings of Gunzelmann, i.e. using a LPF between the DAC and carrier mixer, for the advantageous benefit of removing any unwanted high frequency signal before mixing the signal with the carrier. 	

Kiaei, Mitomo, and Gunzelmann do not expressly disclose transmitting the loaded signal outwards after high-pass filtering.  

Nakamura discloses a transmitter apparatus for transmitting a loaded signal outwards after high-pass filtering (see paragraph 0049).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiaei in view of Mitomo and Gunzelmann with the teachings of Nakamura, i.e. high-pass filtering the signal before transmission, for the advantageous benefit of removing unwanted frequencies from the transmitted signal. 

Regarding claim 2, Kiaei discloses wherein said probe signal transmitter comprises c)    a carrier wave generator configured to generate said carrier signal (see Figs. 1 and 4 and paragraphs 0027 and 0034-0035: LO GEN 16);

e)    a transmitting circuit configured to transmit a mixed signal (see Figs. 1 and 4 and paragraphs 0027 and 0034-0035: transmitter antenna).

Kiaei does not expressly disclose a)   a direct digital frequency synthesizer configured to generate said digital intermediate frequency signal; and
b)    a digital-to-analog converter configured to convert said digital intermediate frequency signal to said analog intermediate frequency signal. 

Mitomo discloses a)   a direct digital frequency synthesizer configured to generate said digital intermediate frequency signal (see Fig. 5 and paragraphs 0006, 0043, and 0046: DDFS/DSP component is used to generate the radar signal that is modulated by a carrier signal); and 
b)    a digital-to-analog converter configured to convert said digital intermediate frequency signal to an analog intermediate frequency signal (see paragraphs 0006, 0037-0038, and 0043: DDFS incorporates a DAC, i.e. digital-to-analog converter to convert the digital signal to an analog signal, may be a DSP followed by a DAC, i.e. discloses separable components). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiaei in view of Gunzelmann and Nakamura with the teachings of Mitomo, i.e. using a DDFS component, for the advantageous benefit of 

Regarding claim 12, Kiaei discloses c)    generating said carrier signal (see Figs. 1 and 4 and paragraphs 0027 and 0034-0035: LO GEN 16 that generates the carrier signal);
d)    loading said analog intermediate frequency signal onto said carrier signal (see Figs. 4 and paragraphs 0034-0036: transmitter includes mixers for loading the analog intermediate frequency signal onto the carrier); and
e)    transmitting a mixed signal (see Figs. 1 and 4 and paragraphs 0027 and 0034-0035: transmitter antenna for transmitting the mixed signal outwards).

Kiaei does not expressly disclose a)    generating said digital intermediate frequency signal; and 
b)    converting said digital intermediate frequency signal to said analog intermediate frequency signal. 

Mitomo discloses a)    generating said digital intermediate frequency signal (see Fig. 5 and paragraphs 0006, 0043, and 0046: DDFS/DSP component is used to generate the radar signal that is modulated by a carrier signal); and 
b)    converting said digital intermediate frequency signal to an analog intermediate frequency signal (see paragraphs 0006, 0037-0038, and 0043: DDFS 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiaei in view of Gunzelmann and Nakamura with the teachings of Mitomo, i.e. using a DDFS component, for the advantageous benefit of using a conventional, proven, and efficient component for generating the previously discussed intermediate frequency signal. 

Regarding claim 3, Kiaei, previously modified by Mitomo, Gunzelmann, and Nakamura, further discloses wherein said echo signal receiver comprises:
a) a receiving circuit configured to receive said echo signal in a predetermined frequency band (see Fig. 4 and paragraph 0034: receiver station includes an antenna for receiving the RF reflected signal comprising the signals in the frequency band of frf, frf+res, and frf+hr);
b)    a first down converter configured to perform down conversion on said received echo signal according to said quadrature signal of said carrier signal to obtain an analog intermediate frequency receiving signal (see Fig. 4 and paragraphs 0031 and 0040-0042: receiver section 18 down-converts the reflected signal to an intermediate frequency in the analog domain);
c)    an analog-to-digital converter configured to convert said analog intermediate frequency receiving signal to a digital intermediate frequency receiving signal (see Fig. 1 and 4 and paragraphs 0027, 0031, and 0042: ADC 20); and

	
Regarding claim 13, Kiaei, previously modified by Mitomo, Gunzelmann, and Nakamura, further discloses:
a)    receiving said echo signal in said predetermined receiving frequency band (see Fig. 4 and paragraph 0034: receiver station includes an antenna for receiving the RF reflected signal comprising the signals in the frequency band of frf, frf+res, and frf+hr);
b)    performing down conversion on said received echo signal according to said quadrature signal of said carrier signal, and obtaining said analog intermediate frequency signal (see Fig. 4 and paragraphs 0031 and 0040-0042: receiver section 18 down-converts the reflected signal to an intermediate frequency in the analog domain);
c)    converting said analog intermediate frequency receiving signal to a digital intermediate frequency receiving signal (see Fig. 1 and 4 and paragraphs 0027, 0031, and 0042: ADC 20); and
d)    performing digital down conversion on said digital intermediate frequency receiving signal according to said quadrature signal of said digital intermediate frequency signal to extract said object feature signal (see paragraphs 0042-0044: 

Regarding claims 5 and 15, Kiaei and Mitomo do not expressly disclose wherein said probe signal transmitter further comprises a low-pass filter coupled between said digital-to-analog converter and said mixer, i.e. low-pass filtering said analog intermediate frequency signal before frequency mixing.

	Gunzelmann discloses a method of mixing a carrier signal wherein said probe signal transmitter further comprises a low-pass filter coupled between said digital-to-analog converter and said mixer, i.e. low-pass filtering said analog frequency signal before frequency mixing (see Fig. 1 and paragraph 0010 and 0035: transmission system discloses the placement of a LPF between a DAC and the mixer for the carrier signal, i.e. low-pass filtering said a frequency signal before frequency mixing). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiaei in view of Mitomo and Nakamura with the teachings of Gunzelmann, i.e. using a LPF between the DAC and carrier mixer, for the advantageous benefit of removing any unwanted high frequency signal before mixing the signal with the carrier. 	


Regarding claim 6, Kiaei, previously modified by Mitomo, Gunzelmann, and Nakamura, further discloses wherein said signal processor is configured to:
a)    perform sampling and filtering on said object feature signal (see paragraphs 0043 and 0046: sampling and filtering the data); and
b)    obtain said object features according to said object feature signal that is obtained by sampling and filtering (see paragraphs 0032-0033, 0044, and 0048: determines heart rate and respiratory rate from the processed signal).

Regarding claims 7 and 17, Kiaei discloses disclose wherein said object features comprise respiratory frequency and heart rate (see paragraphs 0032-0033, 0044, and 0048: determines heart rate and respiratory rate from the processed signal).

Kiaei does not expressly disclose wherein said object feature comprises moving speed.  

Mitomo discloses wherein said object feature comprises moving speed (see Abstract and paragraph 0005: radar used to measure distance and relative speed of a target). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiaei in view of Gunzelmann and Nakamura with the teachings of Mitomo, i.e. extracting a movement speed of the target, for the advantages of monitoring a patient’s movement. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kiaei (US 2017/0105659) in view of Mitomo (US 2010/0073222), Gunzelmann (US 2004/0172438), Nakamura (US 2004/0141546), and Hayter (US 2009/0036760).

Regarding claim 4, Kiaei does not expressly disclose wherein said probe signal transmitter further comprises an anti-alias filter coupled between said direct digital frequency synthesizer and said digital-to-analog converter.

	Mitomo discloses wherein the signal transmitter comprises an anti-alias filter coupled, a direct digital frequency synthesizer, and said digital-to-analog converter (see Fig. 5 and paragraphs 0006, 0038, and 0043: DSP of DDFS is coupled to a DAC then to an anti-alias filter). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiaei with the teachings of Mitomo, i.e. using a DDFS component, for the advantageous benefit of using a conventional, proven, and efficient component for generating the previously discussed intermediate frequency signal. 

Kiaei, Mitomo, Gunzelmann, and Nakamura do not expressly disclose wherein the anti-alias filter is coupled between said direct digital frequency synthesizer and said digital-to-analog converter. 

Hayter	 discloses a transmitter unit that may include a digital anti-aliasing filter (see paragraph 0067 and 0068: digital anti-aliasing filter). 


Regarding claim 14, Kiaei does not expressly disclose further comprising anti-alias filtering said digital intermediate frequency signal before digital-to-analog conversion is performed.

	Mitomo discloses wherein the signal transmitter comprises an anti-alias filter coupled, a direct digital frequency synthesizer, and said digital-to-analog converter, i.e. anti-aliasing filtering said intermediate frequency signal after digital-to-analog conversion (see Fig. 5 and paragraphs 0006, 0038, and 0043: DSP of DDFS is coupled to a DAC then to an anti-alias filter). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiaei in view of Nakamura with the teachings of Mitomo, i.e. using a DDFS component, for the advantageous benefit of using a conventional, proven, and efficient component for generating the previously discussed intermediate frequency signal. 


Hayter	 discloses anti-aliasing filtering said intermediate frequency signal before digital-to-analog conversion (see paragraph 0067 and 0068: digital anti-aliasing filter). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiaei in view of Mitomo, Gunzelmann, and Nakamura with the teachings of Hayter, i.e. using a digital anti-aliasing filter, for the advantageous benefit of reducing the analog components required in the transmitter unit. 

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kiaei (US 2017/0105659) in view of Mitomo (US 2010/0073222), Gunzelmann (US 2004/0172438), Nakamura (US 2004/0141546), and Yamana (A Sensor for Monitoring Pulse Rate, Respiration Rhythm, and Body Movement in Bed) .

Regarding claims 8 and 18, Kiaei, Mitomo, Gunzelmann, and Nakamura do not expressly disclose wherein a first frequency band corresponds to a range of said moving speed, a second frequency band corresponds to a range of said respiratory frequency, and a third frequency band corresponds to a range of said heart rate.

Yamana wherein a first frequency band corresponds to a range of said moving speed, a second frequency band corresponds to a range of said respiratory frequency, and a third frequency band corresponds to a range of said heart rate (see Title and 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiaei in view of Mitomo, Gunzelmann, and Nakamura with the teachings of Yamana, i.e. extracting motion, breathing, and heart rate information from the reflected signal in particular frequency bands, for the advantageous benefit of simultaneous tracking and isolating a patients motion, breathing, and heart rate at the same time. 

Regarding claims 9 and 19, Kiaei, Mitomo, Gunzelmann, and Nakamura do not expressly disclose wherein said signal processor is configured to detect, i.e. detecting, information of said object feature signal in said first, second, and third frequency bands, in order to obtain said moving speed, said respiratory frequency, and said heart rate of an object.

Yamana discloses detecting, information of said object feature signal in said first, second, and third frequency bands, in order to obtain said moving speed, said respiratory frequency, and said heart rate of an object (see Title and page 5324 right column: discusses frequency bands in relation to each of a respiration signal, i.e. respiratory frequency, cardiac vibration signal, i.e. heart rate, and body moment). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiaei in view of Mitomo, Gunzelmann, and Nakamura with the . 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiaei (US 2017/0105659) in view of Mitomo (US 2010/0073222), Nakamura (US 2004/0141546), Gunzelmann (US 2004/0172438), Yamana (A Sensor for Monitoring Pulse Rate, Respiration Rhythm, and Body Movement in Bed), and Boric-Lubecke (US 2008/0074307).

Regarding claims 10 and 20, Kiaei, Mitomo, Gunzelmann, and Nakamura do not expressly disclose wherein said signal processor is configured to detect, i.e. detecting, whether a predetermined signal of said object feature signal exists in said first, second, and third frequency bands, in order to determine the presence of said object in a detection range.

Yamana discloses disclose detecting whether a predetermined signal of said object feature signal exists in said first, second, and third frequency bands (see Title and page 5324 right column: discusses frequency bands in relation to each of a respiration signal, i.e. respiratory frequency, cardiac vibration signal, i.e. heart rate, and body moment, identifying the various features is an affirmation that such a feature exists). 


	Kiaei, Mitomo, Gunzelmann, Nakamura and Yamana do not expressly disclose detecting whether a predetermined signal of said object feature signal exists in order to determine the presence of said object in a detection range. 

	Boric-Lubecke discloses detecting whether a predetermined signal of said object feature signal exists in order to determine the presence of said object in a detection range (see Abstract and paragraphs 0010, 0017, and 0055: determining the presence of subject via detecting physiological motions such as heart beat, respiration rate, related to a subjects motion data). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiaei in view of Mitomo, Gunzelmann, Nakamura, and Yamana with the teachings of Boric-Lubecke, i.e. determining the presence of a person/object upon the detection of physiological motions, for the advantageous benefit of identifying the number of person’s within range of the sensor. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kiaei (US 2017/0105659) in view of Mitomo (US 2010/0073222), Gunzelmann (US 2004/0172438), Nakamura (US 2004/0141546), and Lisogurski (US 2013/0324855).

Regarding claim 16, Kiaei discloses a)    performing sampling and filtering on said object feature signal (see paragraphs 0043 and 0046: sampling and filtering the data); and
b)    obtain said object features according to said object feature signal that is obtained by sampling and filtering (see paragraphs 0032-0033, 0044, and 0048: determines heart rate and respiratory rate from the processed signal).

Kiaei, Mitomo, Gunzelmann, and Nakamura do not expressly disclose wherein the sampling and filtering includes decimation filtering. 

Lisogurski discloses a method of filtering a signal that includes decimation filtering (see paragraphs 0079 and 0167: sampling rate decimation, i.e. decimation filtering). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Kiaei in view of Mitomo, Gunzelmann, and Nakamura with the teachings of Lisogurski, i.e. performing sampling rate decimation of the signal of interest, for the advantageous benefit of optimizing power consumption.


Response to Arguments
Applicant argues that the claim amendments overcome the prior 112 Claim Rejections, the examiner agrees, the prior 112 Claim Rejections have been withdrawn. 

Applicant argues that the amendments overcome the prior art of record. Applicant argues that the prior art of record fails to disclose loading an analog intermediate frequency signal that is directly loaded onto the carrier signal because the analog signal is divided into an in phase and quadrature reference signal before loaded onto a carrier signal (see Fig. 4). The examiner respectfully disagrees because the prior art Kiaei discloses an analog signal that is directly loaded onto the carrier signal. The use of the word directly does not narrow the claimed invention to overcome the prior art of record. The word directly is a broadly recited limitation. While the prior art of Kiaei discloses transmitting an in-phase signal and a quadrature signal, both signals are directly loaded onto the carrier signal. 
The applicant further argues that Kiaei does not disclose a quadrature signal of the digital intermediate frequency signal. The examiner respectfully disagrees (see Kiaei Abstract, Figs. 1and 4, and paragraphs 0031-0032 and 0042-0044 and 0046: receiver for receiving a reflection, i.e. echo, signal, extracts heat beat and respiration rate after performing a down conversion on a quadrature of the carrier signal to remover the carrier signal and down conversion a quadrature of the digital intermediate frequency signal to generate a baseband signal with heat and respiratory rate bodily movement features, signal Q is a down converted quadrature of the intermediate frequency signal). 

While the primary reference transmits both an in-phase signal and a quadrature of the carrier signal and performs two different types of down conversions, i.e. in-phase and quadrature, the prior art still teaches the disclosed limitations of the claimed invention as currently claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J DALBO/Primary Examiner, Art Unit 2865